Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 06/13/2017.
This action is in response to amendments and/or remarks filed on 06/17/2021. In the current amendments, claims 1, 3-5, 8, 10-12, 14-16, 18, and 20-22 have been amended, and claim 2, 13, and 19 have been cancelled. Claims 1, 3-12, 14-18, and 20-23 are pending and have been examined. 
In view of Applicant’s amendments and/or remarks, the objections to claims 3, 14 and 20 made in the previous Office Action have been withdrawn.
In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §112(b) to claims 1, 3-12, 14-18, and 20-23 made in the previous Office Action have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered. 

Claim Objections
Claim 12 is objected to because of the following informalities: ‘violate one’ in line 3 should read ‘violate the one’. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11, 18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the event" in the last line. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the purchase" in line 39. Claim 11 recites the limitation "the purchase" in line 2. Claim 18 recites the limitation "the purchase" in line 36. However, this "purchase", in contrast to the other places where the "purchase" replaced the previous claim language “event”, seems to be different, since this one looks like the purchase has not being completed yet. Thus, this "purchase" may need to be changed to “request”, “purchase request”, “potential purchase” or something else since the purchase request is not an actual purchase yet. Note that the purchase request may be denied before an actual purchase.
Claims 1, 11 and 18 each recite limitations that raise issues of indefiniteness as set forth above, and dependent claims 3-9 and 20-23 are rejected at least based on their direct and/or indirect dependency from independent claims 1 and 18. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, 14-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
A profile generation and event control computing platform, comprising: 
at least one processor; 
a communication interface communicatively coupled to the at least one processor; and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the profile generation and event control computing platform to: 
receive a plurality of content data streams from a plurality of computing systems, the plurality of content data streams including data associated with a plurality of different users; 
analyze the plurality of content data streams to group the data associated with the plurality of different users by one or more categories; 
identify one or more outcomes based on the analyzed plurality of content data streams; 
generate one or more machine learning datasets linking the data associated with the plurality of different users to the identified one or more outcomes; 

identify a first profile of the plurality of profiles for a first user, the first profile including a first plurality of rules associated with the first profile and the first plurality of rules including spending limits associated with amounts available for spending in one or more item categories for purchase;  
associate the identified first profile with the first user, associating the identified first profile with the first user including identifying one or more controls, the one or more controls being based on the first plurality of rules associated with the first user profile; 
implement the first profile, implementing the first profile including causing an application to download to a mobile device of the first user and causing the application to execute in a background of the mobile device of the first user; 
receive a request to authorize a purchase by the first user; 
identify an amount of the purchase and a first item category associated with the purchase; 
determine, based on the first user profile of the first user, whether the purchase for which authorization is requested violates one or more rules of the first plurality of rules, the determining including determining whether the amount of the purchase violates a rule limiting an amount of purchase in the first item category; 
responsive to determining that the purchase for which authorization is requested violates the one or more rules of the first plurality of rules, execute a first control of the one or more controls to deny authorization and prevent execution of the purchase, executing the first control including disabling functionality of a payment device of the first user; and 
responsive to determining that the purchase for which authorization is requested does not violate the one or more rules of the plurality of rules, execute a second control of the one or more controls to authorize and execute the event.

The limitations of 
“at least one …; 
a … communicatively coupled to the at least one …; and 
… storing computer-readable instructions that, when executed by the at least one …, cause the profile generation and event control … to:
… a plurality of content data streams from a plurality of …, the plurality of content data streams including data associated with a plurality of different users; 
analyze the plurality of content data streams to group the data associated with the plurality of different users by one or more categories; 
identify one or more outcomes based on the analyzed plurality of content data streams; 
generate one or more machine learning datasets linking the data associated with the plurality of different users to the identified one or more outcomes; 
generate a plurality of profiles based on the one or more machine learning datasets; 
identify a first profile of the plurality of profiles for a first user, the first profile including a first plurality of rules associated with the first profile; 
associate the identified first profile with the first user, associating the identified first profile with the first user including identifying one or more controls, the one or more controls being based on the first plurality of rules associated with the first user profile; 
implement the first profile, implementing the first profile including causing an … to a … of the first user and causing the … in a background of the … of the first user;”, as drafted, is a process that, under its broadest reasonable “processor”, “communication interface”, “memory”, “computing platform”, “receive”, “computing systems”, “download”, “application to download”, “application to execute” and “mobile device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor”, “communication interface”, “memory”, “computing platform”, “receive”, “computing systems”, “application to download”, “application to execute” and “mobile device” languages, the limitations in the context of this claim encompass the user mentally getting a friend’s product purchases; analyzing the friend’s product purchases and grouping products; identifying if the friend is good at budgeting; organizing datasets linking the friend’s product purchases to budgeting; thinking of proper budgeting rules for the friend among different rules; associating the proper budgeting rules with the friend with some rules; applying the proper rules for the friend’s purchasing.

In addition, the limitations of 
“the first plurality of rules including spending limits associated with amounts available for spending in one or more item categories for purchase;  
… a request to authorize a purchase by the first user; 
identify an amount of the purchase and a first item category associated with the purchase; 
determine, based on the first user profile of the first user, whether the purchase for which authorization is requested violates one or more rules of the first plurality of rules, the determining including determining whether the amount of the purchase violates a rule limiting an amount of purchase in the first item category; 
responsive to determining that the purchase for which authorization is requested violates the one or more rules of the first plurality of rules, execute a first control of the one or more controls to deny authorization and prevent execution of the purchase, executing the first control including disabling functionality of a payment device of the first user; and 
responsive to determining that the purchase for which authorization is requested does not violate the one or more rules of the plurality of rules, execute a second control of the one or more controls to authorize and execute the event.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation based on the commercial or legal interactions (including sales activities or behaviors). That is, other than reciting “receive”, nothing in the claim element precludes the step from practically being performed based on the commercial or legal interactions (including sales activities or behaviors). For example, but for the “receive” language, the limitations in the context of this claim encompass just having a rule for purchasing; getting purchase request; identifying its amount; if the amount is over a limit, preventing purchasing; if the amount is over a limit, allowing purchasing for a financial budgeting.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. In addition, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation based on the commercial or legal interactions (including sales activities or behaviors), but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “processor”, “communication interface”, “memory”, “computing platform”, “computing systems”, “download”, “application to download”, “application to execute” and “mobile device” to perform the steps. The “processor”, “communication interface”, “memory”, “computing platform”, “computing systems”, “download”, “application to download”, “application to execute” and “mobile device” in the steps are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of executing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In particular, the claim recites an additional elements – the act of receiving data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of receiving data is recited at a high-level of generality (i.e., as a generic act of receiving performing a generic act function of receiving data) such that it amounts no more than a mere act to apply the exception using a generic act of receiving. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform the steps 
The claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of receiving/transmitting data amounts to no more than a mere act to apply the exception using a generic act of receiving/transmitting. A mere act to apply an exception using a generic act of receiving/transmitting cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claims 10 and 18 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
analyzing purchase data in the plurality of content data streams over a period of time; and 


The limitations of 
“analyzing purchase data in the plurality of content data streams over a period of time; and 
linking the purchase data in the plurality of content data streams to a level of success for a particular user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally analyzing each user’s purchasing behaviors over 1 month; linking their purchasing behaviors to a level of saving goals.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claims 14 and 20 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 4, 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
transmitting a request to capture an image associated with an item associated with the purchase; 
receiving the requested image; and 
analyzing the image to determine whether the purchase for which authorization is requested violates the one or more rules of the first plurality of rules.

The limitations of 
“… a request to capture an image associated with an item associated with the purchase; 
… the requested image; and 
analyzing the image to determine whether the purchase for which authorization is requested violates the one or more rules of the first plurality of rules”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “transmitting” and “receiving”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “transmitting” and “receiving” languages, the limitations in the context of this 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites one additional element – the act of transmitting/receiving data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of transmitting/receiving data is recited at a high-level of generality (i.e., as a generic act of transmitting/receiving performing a generic act function of transmitting/receiving data) such that it amounts no more than a mere act to apply the exception using a generic act of transmitting/receiving. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of transmitting/receiving data amounts to no more than a mere act to apply the exception using a generic act of transmitting/receiving. A mere act to apply an exception using a generic act of transmitting/receiving cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claims 15 and 21 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 5, 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
the captured image includes a price of the item associated with the purchase.

The limitation of 
“the captured image includes a price of the item associated with the purchase”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user mentally thinking of seeing a price on the receipt picture after the friend bought a product.


Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Similarly, Claims 16 and 22 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 6, 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
the captured image is received from the mobile device of the first user.

The limitation of 
“the captured image is … from a mobile … of the first user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the “received” and “device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “received” and “device” languages, the limitation in the context of this claim encompasses the user mentally thinking of getting the picture of the receipt from the friend.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional element – using a device to perform the step. The device in the step is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of executing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In addition, the claim recites one additional element – the act of receiving data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of receiving data is recited at a high-level of generality (i.e., as a generic act of receiving performing a generic act function of receiving data) such that it amounts no more than a mere act to apply the exception using a generic act of receiving. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform the accessing and identifying steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
In addition, the claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of receiving data amounts to no more than a mere act to apply the exception using a generic act of receiving. A mere act to apply an exception using a generic act of receiving cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 


The limitation of 
“the … of the first user is a … on the … of the first user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “payment device”, “mobile device” and “mobile payment system”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “payment device”, “mobile device” and “mobile payment system” language, the limitations in the context of this claim encompasses the user mentally thinking of a payment method.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “payment device”, “mobile device” and “mobile payment system” to perform the step. The “payment device”, “mobile device” and “mobile payment system” in the step are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of executing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claims 17 and 23 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
executing the second control of the one or more controls includes processing the purchase.

The limitation of 
“executing the second control of the one or more controls includes processing the purchase”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user mentally thinking of allowing the friend to buy a product.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Regarding claim 9, 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
the plurality of profiles each include a framework outlining a percentage associated with a plurality of categories.

The limitation of 
“the plurality of profiles each include a framework outlining a percentage associated with a plurality of categories”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user mentally thinking of profiles which have percentages for user income allocation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Regarding claim 11, 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
responsive to determining that the purchase for which authorization is requested violates the one or more rules of the first plurality of rules, executing the first control of the one or more controls to deny authorization and prevent execution of the purchase.

The limitation of 
“responsive to determining that the purchase for which authorization is requested violates the one or more rules of the first plurality of rules, executing the first control of the one or more controls to deny authorization and prevent execution of the purchase”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user mentally thinking of getting a question if a friend can buy a product, determining whether buying the product violates one of the rules, and preventing the friend from buying the product if its price is greater than $100.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Regarding claim 12, 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
responsive to determining that the purchase for which authorization is requested does not violate one or more rules of the plurality of rules, executing the second control of the one or more controls to authorize and execute the purchase.

The limitation of 
“responsive to determining that the purchase for which authorization is requested does not violate one or more rules of the plurality of rules, executing the second control of the one or more controls to authorize and execute the purchase”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation in the context of this claim encompasses the user mentally thinking of getting a question if a friend can buy a product, determining whether buying the product violates one of the rules, and allowing the friend to buy the product if its price is less than $100.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 7-8, 10-12, 14, 17-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schwalb et al. (US 2015/0186886 A1) in view of Holzheimer et al. (WO 2017/205924 A1), further in view of Bringhurst et al. (US 8,881,140 B1), further in view of Subbarayan et al. (US 2018/0183737 A1).

Regarding claim 1, 
Schwalb teaches
A profile generation and event control computing platform, comprising: 

at least one processor (Schwalb: [fig 9]);

a communication interface communicatively coupled to the at least one processor (Schwalb: [fig 9]); and 

memory storing computer-readable instructions that, when executed by the at least one processor, cause the profile generation and event control computing platform to (Schwalb: [fig 9]): 

receive a plurality of content data streams from a plurality of computing systems, the plurality of content data streams including data associated with a plurality of different users (Schwalb: [fig 9] “USER COMPUTER SYSTEMS” and “USERS”; [fig 1] “PRIMARY USER SETS TRANSACTIONACCOUNT LIMITS ON THE USE OF ONE OR MORE OF THE DEPENDENT ACCOUNTSUTILIZED BY ADEPENDENTUSER (E.G. PRODUCT LIMITS, MERCHANT LIMITS, IN-STORE OR ONLINE LIMITS, LOCATION LIMITS, OR THE LIKE) 102” and “RECEIVE AN INDICATION THAT THE DEPENDENT USER IS TRYING TO ENTER INTO A TRANSACTION 110”; [fig 8]; e.g., any transactions and any settings for accounts may read on “content data streams”.); 

analyze the plurality of content data streams to group the data associated with the plurality of different users by one or more categories (Schwalb: [figs 5-6]; [pars 6] “With respect to the limits on products, in some embodiments, the limits include a single product, or in other embodiments product limits include limits on the type of products that are grouped together in various categories, or limits on a brand that covers a range of products. A product can be grouped into more than one category of products, for example, a specific beverage can be grouped into a category with other beverages, and also be grouped into a snack food category that includes beverages, chips, cookies, candy, and the like.”; [pars 49-51] “the primary user can enter the name of a store into the name section 542, the address of the store into the address section 544, the MCC into the MCC section 546, or the type of store into the type section 548, and thereafter select the search button 550 to identify the store or MCC based on the search criteria. When the correct store or MCC is identified the primary user can select the add button 552 to add the store or MCC to the blocked/approved list. … the blocked/approved lists or the search section 540 includes drop-down features or browsing lists that contain the store name, store types, store identifiers, product names, products types, and/or product identifiers that allow a primary user to identify the stores or products that the primary user wants to add to the blocked/approved lists”);

identify one or more outcomes based on the analyzed plurality of content data streams (Schwalb: [fig 1] “RECEIVE AN INDICATION THAT THE DEPENDENT USER IS TRYING TO ENTER INTO A TRANSACTION”; [par 37] “If the transaction amount limits or transaction time limits are violated then the transaction may be denied. If however, the transaction amount limits and transaction time limits are met, then as illustrated by block 116 the transaction is allowed and a determination is made if the transaction meets or violates the allocation limits.”; e.g., “allowed” and “denied” may read on “outcomes”. In addition, e.g., any transactions and any settings for accounts may read on “content data streams”.);

generate one or more … datasets linking the data associated with the plurality of different users to the identified one or more outcomes (Schwalb: [fig 1] “RECEIVE AN INDICATION THAT THE DEPENDENT USER IS TRYING TO ENTER INTO A TRANSACTION”; [figs 5-6]; [pars 7-10] “The primary user can limit the transactions that the dependent user can make by, for example, adding Merchant Category Codes (MCCs), Store names, store types, Universal Product Codes (UPCs), Stock Keeping Unit Codes (SKUs), product names, product types, and/or other like identifiers (e.g., merchant identifiers or product identifiers) to a blocked list or an approved list of stores or products. In other embodiments, the primary user can set transaction amount limits and transaction time limits on the transactions the dependent user can make at the blocked/approved stores or on the blocked/approved products that the primary user added to the blocked/ approved list.” – see also [pars 43 and 51]; [par 37] “If the transaction amount limits or transaction time limits are violated then the transaction may be denied. If however, the transaction amount limits and transaction time limits are met, then as illustrated by block 116 the transaction is allowed and a determination is made if the transaction meets or violates the allocation limits.”; e.g., “allowed” and “denied” may read on “outcomes”. In addition, e.g., any transactions and any settings for accounts may read on “data.” Furthermore, e.g., any data generated based on transactions and settings for accounts may read on “generate one or more … datasets”.);

(Schwalb: [pars 7-10] “In some embodiments, both the primary user and dependent user can view the transactions made through the account by logging into an online banking account. … A blocked list of transactions allows a dependent user to enter into the transactions on the list according to the limits on the list as well as all other types of transactions not specifically included in the list. An approved list of transactions allows the primary user to limit the transactions that the dependent user can enter into to only the transactions on the list according to the limits and no other transactions outside of what is listed.”; [pars 38] “FIG. 2A illustrates a dependent account limit process 200, in accordance with one embodiment of the invention. As illustrated by block 202 in FIG. 2A, the primary user applies for a dependent account, or links a current primary account to a dependent user to create a dependent account.”; e.g., “banking account” may read on “profile”.);

identify a first profile of the plurality of profiles for a first user, the first profile including a first plurality of rules associated with the first profile and the first plurality of rules including spending limits associated with amounts available for spending in one or more item categories for purchase (Schwalb: [fig 1] “DETERMINE IF THE TRANSACTION MEETS OR VIOLATES THE TRANSACTION AMOUNT LIMITS AND THE TRANSACTION TIME LIMITS”; [figs 5-6];  [pars 7-10] “The primary user can limit the transactions that the dependent user can make by, for example, adding Merchant Category Codes (MCCs), Store names, store types, Universal Product Codes (UPCs), Stock Keeping Unit Codes (SKUs), product names, product types, and/or other like identifiers (e.g., merchant identifiers or product identifiers) to a blocked list or an approved list of stores or products. … In some embodiments, both the primary user and dependent user can view the transactions made through the account by logging into an online banking account. … A blocked list of transactions allows a dependent user to enter into the transactions on the list according to the limits on the list as well as all other types of transactions not specifically included in the list. An approved list of transactions allows the primary user to limit the transactions that the dependent user can enter into to only the transactions on the list according to the limits and no other transactions outside of what is listed.”; [par 37] “If the transaction amount limits or transaction time limits are violated then the transaction may be denied. If however, the transaction amount limits and transaction time limits are met, then as illustrated by block 116 the transaction is allowed and a determination is made if the transaction meets or violates the allocation limits.”; e.g., “account” may read on “profile”. In addition, e.g., “Merchant Category Codes (MCCs), Store names, store types, Universal Product Codes (UPCs), Stock Keeping Unit Codes (SKUs), product names, product types, and/or other like identifiers (e.g., merchant identifiers or product identifiers) to a blocked list or an approved list of stores or products” may read on “category”. Furthermore, e.g., “If the transaction amount limits or transaction time limits are violated then the transaction may be denied” may read on “rule” and “spending limits”.);

associate the identified first profile with the first user, associating the identified first profile with the first user including identifying one or more controls, the one or more controls being based on the first plurality of rules associated with the first user profile (Schwalb: [fig 1] “RECEIVE AN INDICATION THAT THE DEPENDENT USER IS TRYING TO ENTER INTO A TRANSACTION”; [pars 7-10] “both the primary user and dependent user can view the transactions made through the account by logging into an online banking account.”; [par 37] “If the transaction amount limits or transaction time limits are violated then the transaction may be denied. If however, the transaction amount limits and transaction time limits are met, then as illustrated by block 116 the transaction is allowed and a determination is made if the transaction meets or violates the allocation limits.”; e.g., “allowed” and “denied” may read on “controls”.);

[execute] the first profile, [executing] the first profile including … causing the application to execute in … the mobile device of the first user (Schwalb: [fig 9] “DEPENDENT ACCOUNT SYSTEM 20” and “DEPENDENT ACCOUNT APPLICATION 27”; [par 37] “If the transaction amount limits or transaction time limits are violated then the transaction may be denied. If however, the transaction amount limits and transaction time limits are met, then as illustrated by block 116 the transaction is allowed and a determination is made if the transaction meets or violates the allocation limits.”);

receive a request to authorize a purchase by the first user (Schwalb: [fig 1] “RECEIVE AN INDICATION THAT THE DEPENDENT USER IS TRYING TO ENTER INTO A TRANSACTION”; [figs 2]; [pars 12] “receiving a request from a merchant for a transaction using the dependent account”; [par 37] “After the limits are set, as illustrated by block 110, an indication is received by the financial institution that a dependent user has entered into a transaction. ... If the transaction amount limits or transaction time limits are violated then the transaction may be denied. If however, the transaction amount limits and transaction time limits are met, then as illustrated by block 116 the transaction is allowed and a determination is made if the transaction meets or violates the allocation limits.”);

identify an amount of the purchase and a first item category associated with the purchase (Schwalb: [fig 1] “DETERMINE IF THE TRANSACTION MEETS OR VIOLATES THE TRANSACTION AMOUNT LIMITS AND THE TRANSACTION TIME LIMITS”; [pars 7-10] “The primary user can limit the transactions that the dependent user can make by, for example, adding Merchant Category Codes (MCCs), Store names, store types, Universal Product Codes (UPCs), Stock Keeping Unit Codes (SKUs), product names, product types, and/or other like identifiers (e.g., merchant identifiers or product identifiers) to a blocked list or an approved list of stores or products. … A blocked list of transactions allows a dependent user to enter into the transactions on the list according to the limits on the list as well as all other types of transactions not specifically included in the list. An approved list of transactions allows the primary user to limit the transactions that the dependent user can enter into to only the transactions on the list according to the limits and no other transactions outside of what is listed.”; [par 34] “this may limit the purchases made by a dependent user to a particular dollar amount at a particular store for a particular type of product, such as S200 for a TV at an all in one store (e.g., store that sells groceries, clothes, electronics, or the like), and the product may be limited to only TVs.”);

determine, based on the first user profile of the first user, whether the purchase for which authorization is requested violates one or more rules of the first plurality of rules, the determining including determining whether the amount of the purchase violates a rule limiting an amount of purchase in the first item category (Schwalb: [fig 1] “DETERMINE IF THE TRANSACTION MEETS OR VIOLATES THE TRANSACTION AMOUNT LIMITS AND THE TRANSACTION TIME LIMITS”; [pars 7-10] “The primary user can limit the transactions that the dependent user can make by, for example, adding Merchant Category Codes (MCCs), Store names, store types, Universal Product Codes (UPCs), Stock Keeping Unit Codes (SKUs), product names, product types, and/or other like identifiers (e.g., merchant identifiers or product identifiers) to a blocked list or an approved list of stores or products. … In some embodiments, both the primary user and dependent user can view the transactions made through the account by logging into an online banking account. … A blocked list of transactions allows a dependent user to enter into the transactions on the list according to the limits on the list as well as all other types of transactions not specifically included in the list. An approved list of transactions allows the primary user to limit the transactions that the dependent user can enter into to only the transactions on the list according to the limits and no other transactions outside of what is listed.”; [par 37] “If the transaction amount limits or transaction time limits are violated then the transaction may be denied.” – see also [par 68]; e.g., “account” may read on “profile”.);

responsive to determining that the purchase for which authorization is requested violates the one or more rules of the first plurality of rules, execute a first control of the one or more controls to deny authorization and prevent execution of the purchase, executing the first control including disabling functionality of a payment … of the first user (Schwalb: [fig 1] “DETERMINE IF THE TRANSACTION MEETS OR VIOLATES THE TRANSACTION AMOUNT LIMITS AND THE TRANSACTION TIME LIMITS”; [pars 7-10] “The primary user can limit the transactions that the dependent user can make by, for example, adding Merchant Category Codes (MCCs), Store names, store types, Universal Product Codes (UPCs), Stock Keeping Unit Codes (SKUs), product names, product types, and/or other like identifiers (e.g., merchant identifiers or product identifiers) to a blocked list or an approved list of stores or products. … In some embodiments, both the primary user and dependent user can view the transactions made through the account by logging into an online banking account. … A blocked list of transactions allows a dependent user to enter into the transactions on the list according to the limits on the list as well as all other types of transactions not specifically included in the list. An approved list of transactions allows the primary user to limit the transactions that the dependent user can enter into to only the transactions on the list according to the limits and no other transactions outside of what is listed.”; [par 37] “If the transaction amount limits or transaction time limits are violated then the transaction may be denied.” – see also [par 68]; e.g., “account” may read on “profile”.); and 

responsive to determining that the purchase for which authorization is requested does not violate the one or more rules of the plurality of rules, execute a second control of the one or more controls to authorize and execute the event (Schwalb: [fig 1] “DETERMINE IF THE TRANSACTION MEETS OR VIOLATES THE TRANSACTION AMOUNT LIMITS AND THE TRANSACTION TIME LIMITS”; [par 37] “If the transaction amount limits or transaction time limits are violated then the transaction may be denied. If however, the transaction amount limits and transaction time limits are met, then as illustrated by block 116 the transaction is allowed and a determination is made if the transaction meets or violates the allocation limits.” – see also [par 68]).

Schwalb does not teach
generate one or more machine learning datasets linking the data associated with the plurality of different users to the identified one or more outcomes; 
generate a plurality of profiles based on the one or more machine learning datasets; 
implement the first profile, implementing the first profile including causing an application to download to a mobile device of the first user and causing the application to execute in a background of the mobile device of the first user; 
executing the first control including disabling functionality of a payment device of the first user; 
 (Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined parts indicate that they have not been taught yet, while the one or more non-underlined parts indicate that they have been taught already.)

Holzheimer teaches 
machine learning datasets linking the data associated with the plurality of different users to the identified one or more outcomes ([figs 4-5]; [pars 97-106] “The updated usage information databases 300 is in turn analysed by machine learning to determine 110 updated user preference patterns, and update 128 the user profile on the user database 200. The updated usage information databases 300 are also analysed by machine learning to develop updated demographic preference patterns. … Initially the process of collecting 200 usage information and/or user profile information is carried out as described above. Once the information has been collected, the data goes through a step of pre-processing 202. The data is then sampled 206, and from this, a Test Dataset 2 10 and a Training Dataset 208 is established. The Training Dataset 208 is used to train the machine learning algorithms in a machine learning/training process 214. From this training the user preference patterns and/or demographic preference patterns are created 215. … The provision of content will in turn generate the collection of more usage information, causing an iteration 228 of the process.”; “usage information” reads on “data”, and “user preference patterns and/or demographic preference patterns” and/or “user profile information” read on “outcomes”. In addition, they are linked since “usage information” is used for estimating “user preference patterns and/or demographic preference patterns” and/or “user profile information”. Note that Schwalb teaches “the data associated with the plurality of different users” and “the identified one or more outcomes” as well.).

generate a plurality of profiles based on the one or more machine learning datasets ([figs 4-5]; [pars 21] “generate a user profile from the user preference patterns”;  [pars 97-106] “The updated usage information databases 300 is in turn analysed by machine learning to determine 110 updated user preference patterns, and update 128 the user profile on the user database 200. The updated usage information databases 300 are also analysed by machine learning to develop updated demographic preference patterns. … Initially the process of collecting 200 usage information and/or user profile information is carried out as described above. Once the information has been collected, the data goes through a step of pre-processing 202. The data is then sampled 206, and from this, a Test Dataset 2 10 and a Training Dataset 208 is established. The Training Dataset 208 is used to train the machine learning algorithms in a machine learning/training process 214. From this training the user preference patterns and/or demographic preference patterns are created 215. … The provision of content will in turn generate the collection of more usage information, causing an iteration 228 of the process.”; Note that Schwalb teaches “generate a plurality of profiles” as well.).

Schwalb and Holzheimer are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile management system of Schwalb with the dataset generation of Holzheimer. Doing so would lead to training the machine learning model towards a higher probability of positive outcomes for the user (Holzheimer, pars 97-106).

Schwalb and Holzheimer do not teach
implement the first profile, implementing the first profile including causing an application to download to a mobile device of the first user and causing the application to execute in a background of the mobile device of the first user; 
executing the first control including disabling functionality of a payment device of the first user;

Bringhurst teaches
implement the first profile, implementing the first profile including causing an application to download to a mobile device of the first user and causing the application to execute in a background of the mobile device of the first user ([figs 1-3]; [col 8, ln 20 – col 9, ln 58] “Downloading and installing the virtualization agent and the virtualized device profile may be performed automatically and silently (e.g., in a background process) in a manner that is transparent to the user. When the user is done with the digital camera, the virtualized device profile may be deactivated but may not be deleted. Thus, when the user connects the digital camera to computing device 203 in the future, the virtualized device profile may simply be activated to allow the user to access the picture editing Software.”; [col 5, ln 39 – col 6, ln 45] “Examples of computing systems 202 and/or 203 include, without limitation, laptops, desktops, servers, cellular phones, personal digital assistants ("PDAs), multimedia players, embedded systems.”; Note that Schwalb and Holzheimer teach “first profile”.).

Schwalb, Holzheimer and Bringhurst are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile management system of Schwalb and Holzheimer with the background process of Bringhurst. Doing so would lead to providing a more efficient and effective way to manage software on the device (Bringhurst, [col 8, ln 20 – col 9, ln 58]; [col 1, ln 8 – col 1, ln 24]).

However, Schwalb, Holzheimer and Bringhurst do not explicitly teach 
executing the first control including disabling functionality of a payment device of the first user.


executing the first control including disabling functionality of a payment device of the first user ([figs 1-3, 7]; [pars 200-207] “For example, in one or more embodiments, the network application can determine whether a risk associated with a particular user satisfies a predetermined threshold. In particular, the network application can determine whether a user is a fraudster (e.g., a scam account or software posing as a real person) based on a "realness" score. For example, if the risk associated with the sender is below a predetermined threshold (i.e., a high risk level), the network application can determine that the user is likely a fraudster and notify the commerce system 110 that the user is a fraudster. If the user has a high-risk level, the commerce system 110 can stop a payment transaction between the user and the recipient. … the network application 700 can allow the payment transaction, block the payment transaction, or disable the user's account with the network application 700.”; Note that Schwalb teaches “executing the first control.”).

Schwalb, Holzheimer, Bringhurst and Subbarayan are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile management system of Schwalb, Holzheimer and Bringhurst with the event authorization of Subbarayan. Doing so would lead to reducing or removing the risk factors which could exert bad effects on users (Subbarayan, pars 200-207).

Regarding claim 3, 
Schwalb, Holzheimer, Bringhurst and Subbarayan teach claim 2. 

Schwalb further teaches 
(Schwalb; [figs 8]; [pars 71-76] “As illustrated in FIG. 8, the transaction history interface 800, in some embodiments, has a transaction history section 810 that lists the transaction date 812, the transaction description 814, the transaction customer 816 that made the transaction, the transaction amount 818, the total account balance 820, and the transaction limit balance 822 for the transaction. When the dependent user tries to make a trans action that does not meet the limits set by the primary user the transaction is denied.”); and 

linking the purchase data in the plurality of content data streams to a level of success for a particular user (Schwalb; [figs 8]; [pars 71-76] “As illustrated in FIG. 8, the transaction history interface 800, in some embodiments, has a transaction history section 810 that lists the transaction date 812, the transaction description 814, the transaction customer 816 that made the transaction, the transaction amount 818, the total account balance 820, and the transaction limit balance 822 for the transaction. When the dependent user tries to make a trans action that does not meet the limits set by the primary user the transaction is denied.”; e.g., purchasing with a different amount may read on “a level of success”.);

In the alternative, Holzheimer can also be interpreted to teach the following limitation:
Holzheimer further teaches 
linking the purchase data in the plurality of content data streams to a level of success for a particular user ([figs 2, 4-5]; [pars 74-109] “Information stored on the usage information databases 300 can include information about the discrete actions the user does or does not perform (for example viewing content, submitting a quiz, opening an app, video or picture, et cetera) in interacting with content provided to them, as well as meta data associated with those actions and/or content. … When the user engages with the service provider system 20 at a later date, this updated neural matrix allows for content to be chosen for presentation to the user that has a higher probability of positive outcomes for the user, in preference to alternative content. … In this way, using seed user preference patterns that are statistically more likely to be preferred by a newly registered user, the user has a higher probability of achieving positive outcomes (e.g. achieving a goal, learning, etc) … As new data 212 becomes available, the predictions are validated 218 against the users reactions to the content based on the success of the outcome.”; Note that Schwalb teaches “linking the purchase data in the plurality of content data streams” and “success for a particular user”.).

Schwalb, Holzheimer, Bringhurst and Subbarayan are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile management system of Schwalb, Holzheimer, Bringhurst and Subbarayan with the level of success of Holzheimer. Doing so would lead to training the machine learning model towards a higher probability of positive outcomes for the user (Holzheimer, pars 21-64, pars 74-109).

Regarding claim 7, 
Schwalb, Holzheimer, Bringhurst and Subbarayan teach claim 1. 

Subbarayan further teaches 
the payment device of the first user is a mobile payment system on the mobile device of the first user ([figs 1-3, 7]; [pars 27-43] “the user 102 can interact with the user client device 104. Examples of client devices include computing devices such as mobile devices (e.g., smartphones, tables), laptops, desk tops, or any other type of computing device. … The commerce application 122 allows the user to enter payment information (e.g., the user's credit card or other payment credential, payment amount, payment currency, payment description) in messages to the messaging bot to initiate the payment transaction.”; Note that in light of the specification and, especially, par 86, the “payment device” is interpreted as a payment device information (e.g., information of debit card, credit card, or the like) instead of a physical payment device, because, as disclosed in the specification and, especially, par 86, interface 700 includes an indication of payment devices being enabled or disabled.).

Schwalb, Holzheimer, Bringhurst and Subbarayan are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile management system of Schwalb, Holzheimer, Bringhurst and Subbarayan with the mobile payment system of Subbarayan. Doing so would lead to reducing or removing the risk factors which could exert bad effects on users (Subbarayan, pars 169-207).

Regarding claim 8, 
Schwalb, Holzheimer, Bringhurst and Subbarayan teach claim 1. 

Schwalb further teaches 
	executing the second control of the one or more controls includes processing the purchase (Schwalb: [fig 1] “DETERMINE IF THE TRANSACTION MEETS OR VIOLATES THE TRANSACTION AMOUNT LIMITS AND THE TRANSACTION TIME LIMITS” and “DETERMINE THE ONE OR MOREACCOUNTS TO COMPLETE PAYMENT FOR THE TRANSACTION BASED ON THE ALLOCATION LIMITS 118”; [figs 2] “COMPLETE THE TRANSACTION”; [par 37] “If the transaction amount limits or transaction time limits are violated then the transaction may be denied. If however, the transaction amount limits and transaction time limits are met, then as illustrated by block 116 the transaction is allowed and a determination is made if the transaction meets or violates the allocation limits.” – see also [par 68]; [pars 92-93] “the transaction is completed by assessing payment from (e.g., debiting, charging, or the like) the dependent account as well as the alternate account.”).

Regarding claim 10, 
Claim 10 is a method claim corresponding to the system claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1.

Schwalb further teaches 
responsive to determining whether the purchase for which authorization is requested violates the one or more rules of the first plurality of rules, executing one of a first control and a second control, wherein executing the first control includes disabling functionality of a … device of the first user (Schwalb: [fig 1] “DETERMINE IF THE TRANSACTION MEETS OR VIOLATES THE TRANSACTION AMOUNT LIMITS AND THE TRANSACTION TIME LIMITS”; [pars 7-10] “The primary user can limit the transactions that the dependent user can make by, for example, adding Merchant Category Codes (MCCs), Store names, store types, Universal Product Codes (UPCs), Stock Keeping Unit Codes (SKUs), product names, product types, and/or other like identifiers (e.g., merchant identifiers or product identifiers) to a blocked list or an approved list of stores or products. … In some embodiments, both the primary user and dependent user can view the transactions made through the account by logging into an online banking account. … A blocked list of transactions allows a dependent user to enter into the transactions on the list according to the limits on the list as well as all other types of transactions not specifically included in the list. An approved list of transactions allows the primary user to limit the transactions that the dependent user can enter into to only the transactions on the list according to the limits and no other transactions outside of what is listed.”; [par 37] “If the transaction amount limits or transaction time limits are violated then the transaction may be denied.” – see also [par 68]; e.g., “account” may read on “profile”.); and

Subbarayan further teaches 
executing the first control includes disabling functionality of a payment device of the first user ([figs 1-3, 7]; [pars 169-207] “For example, in one or more embodiments, the network application can determine whether a risk associated with a particular user satisfies a predetermined threshold. In particular, the network application can determine whether a user is a fraudster (e.g., a scam account or software posing as a real person) based on a "realness" score. For example, if the risk associated with the sender is below a predetermined threshold (i.e., a high risk level), the network application can determine that the user is likely a fraudster and notify the commerce system 110 that the user is a fraudster. If the user has a high-risk level, the commerce system 110 can stop a payment transaction between the user and the recipient. … the network application 700 can allow the payment transaction, block the payment transaction, or disable the user's account with the network application 700.”; Note that Schwalb teaches “executing the first control.”).

Schwalb, Holzheimer, Bringhurst and Subbarayan are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the (Subbarayan, pars 169-207).

Regarding claim 11, 
Schwalb, Holzheimer, Bringhurst and Subbarayan teach claim 10. 

Schwalb further teaches 
responsive to determining that the purchase for which authorization is requested violates the one or more rules of the first plurality of rules, executing the first control of the one or more controls to deny authorization and prevent execution of the purchase (Schwalb: [fig 1] “DETERMINE IF THE TRANSACTION MEETS OR VIOLATES THE TRANSACTION AMOUNT LIMITS AND THE TRANSACTION TIME LIMITS”; [pars 7-10] “The primary user can limit the transactions that the dependent user can make by, for example, adding Merchant Category Codes (MCCs), Store names, store types, Universal Product Codes (UPCs), Stock Keeping Unit Codes (SKUs), product names, product types, and/or other like identifiers (e.g., merchant identifiers or product identifiers) to a blocked list or an approved list of stores or products. … In some embodiments, both the primary user and dependent user can view the transactions made through the account by logging into an online banking account. … A blocked list of transactions allows a dependent user to enter into the transactions on the list according to the limits on the list as well as all other types of transactions not specifically included in the list. An approved list of transactions allows the primary user to limit the transactions that the dependent user can enter into to only the transactions on the list according to the limits and no other transactions outside of what is listed.”; [par 37] “If the transaction amount limits or transaction time limits are violated then the transaction may be denied.” – see also [par 68]; e.g., “account” may read on “profile”.).

Regarding claim 12, 
Schwalb, Holzheimer, Bringhurst and Subbarayan teach claim 10. 

Schwalb further teaches 
	responsive to determining that the purchase for which authorization is requested does not violate one or more rules of the plurality of rules, executing the second control of the one or more controls to authorize and execute the purchase ([figs 2-3]; [pars 32-51] “The request blocking engine 216 may function to intercept and/or block a request associated with a client system. For example, the request blocking engine 216 may identify a set of credentials 112 associated with an application 110 that is pending installation or an application 110 whose credential is being changed (e.g., updated). The request blocking engine 216 may determine which if any of the credentials 112 should be blocked from installation or change based on credential trust ratings associated with the set of credentials 112 and/or a trust profile 226. For example, the trust profile 226 may indicate a threshold trust value, and the request blocking engine 216 may compare particular credential trust ratings or an aggregate trust rating with the threshold value to determine whether to allow or block installation and/or the change or update.”; see also [pars 52-63]).

Regarding claim 14, 
Claim 14 is a method claim corresponding to the system claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3.

Regarding claim 17, 
Claim 17 is a method claim corresponding to the system claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7.

Regarding claim 18, 
Claim 18 is a computer-readable media claim corresponding to the system claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1.

Regarding claim 20, 
Claim 20 is a computer-readable media claim corresponding to the system claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3.

Regarding claim 23, 
Claim 23 is a computer-readable media claim corresponding to the system claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7.

Claims 4-6, 15-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schwalb et al. (US 2015/0186886 A1) in view of Holzheimer et al. (WO 2017/205924 A1), further in view of Bringhurst et al. (US 8,881,140 B1), further in view of Subbarayan et al. (US 2018/0183737 A1), further in view of Mitchell et al. (US 10,229,314 B1).

Regarding claim 4, 
Schwalb, Holzheimer, Bringhurst and Subbarayan teach claim 1. 

Schwalb further teaches 
… capture an image associated with an item associated with the purchase (Schwalb: [fig 1]; [pars 78-80] “Thereafter, the primary user can use an image capture device and image capture application in the mobile device to capture information on the product, associated packaging, or associated marketing materials identifying the product by name, SKU, UPC, or other identifier in order to add the product to the a list of blocked/approved products in the dependent account.”); 

analyzing the [date] to determine whether the purchase for which authorization is requested violates the one or more rules of the first plurality of rules (Schwalb: [fig 1] “DETERMINE IF THE TRANSACTION MEETS OR VIOLATES THE TRANSACTION AMOUNT LIMITS AND THE TRANSACTION TIME LIMITS”; [pars 7-10] “The primary user can limit the transactions that the dependent user can make by, for example, adding Merchant Category Codes (MCCs), Store names, store types, Universal Product Codes (UPCs), Stock Keeping Unit Codes (SKUs), product names, product types, and/or other like identifiers (e.g., merchant identifiers or product identifiers) to a blocked list or an approved list of stores or products. … In some embodiments, both the primary user and dependent user can view the transactions made through the account by logging into an online banking account. … A blocked list of transactions allows a dependent user to enter into the transactions on the list according to the limits on the list as well as all other types of transactions not specifically included in the list. An approved list of transactions allows the primary user to limit the transactions that the dependent user can enter into to only the transactions on the list according to the limits and no other transactions outside of what is listed.”; [par 37] “If the transaction amount limits or transaction time limits are violated then the transaction may be denied.” – see also [par 68]);

However, Schwalb, Holzheimer, Bringhurst and Subbarayan do not teach
transmitting a request to capture an image associated with an item associated with the purchase; 
receiving the requested image; and 
analyzing the image to determine whether the purchase for which authorization is requested violates the one or more rules of the first plurality of rules.

Mitchell teaches 
transmitting a request to capture an image associated with an item associated with the purchase ([figs 1-4]; [col 8, ln 29 – col 9, ln 38] “FIG. 4 shows a flow chart of an example of a method for receipt image cleanup in accordance with some embodiments. Method 400 may begin at 402 and proceed to 404, where one or more servers 104 (e.g., of the receipt processing system 102) may be configured to send a request for image data defining an image of a receipt to a consumer device 108. … At 406, the consumer device 108 may be configured to create the image data with a camera.”; [col 6, ln 8 – col 6, ln 65] “the communications circuitry 308 may provide network interface functionality”); 

receiving the requested image ([figs 1-4]; [col 8, ln 29 – col 9, ln 38] “At 408, the consumer device 108 (e.g., the receipt cleanup 210) may be configured to perform image cleanup for logo identification. The logo identification may also include a receipt identification where the receipt is extracted from the background to facilitate the logo identification. In some embodiments, the one or more servers 104 may include the receipt cleanup 210. Here, the consumer device 108 may be configured to send the image data to the one or more servers 104 subsequent to creation by the camera, and without performing an image cleanup.”); and 

analyzing the image to determine whether the purchase for which authorization is requested violates the one or more rules of the first plurality of rules ([figs 1-4]; [col 8, ln 29 – col 9, ln 38] “At 408, the consumer device 108 (e.g., the receipt cleanup 210) may be configured to perform image cleanup for logo identification. The logo identification may also include a receipt identification where the receipt is extracted from the background to facilitate the logo identification. In some embodiments, the one or more servers 104 may include the receipt cleanup 210. Here, the consumer device 108 may be configured to send the image data to the one or more servers 104 subsequent to creation by the camera, and without performing an image cleanup. However, performing the image cleanup on the consumer device 108 is advantageous for the technical problem of reducing central server processing load, such as when the server 104 is providing receipt processing concurrently to multiple consumer devices.”; Note that Schwalb teaches “determine whether the purchase for which authorization is requested violates the one or more rules of the first plurality of rules.”).

Schwalb, Holzheimer, Bringhurst, Subbarayan and Mitchell are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile management system of Schwalb, Holzheimer, Bringhurst and Subbarayan with the image request of Mitchell. Doing so would lead to analyzing the captured image and accomplishing the subsequent actions based on the analysis (Mitchell, col 8, ln 29 – col 14, ln 59).

Regarding claim 5, 
Schwalb, Holzheimer, Bringhurst, Subbarayan and Mitchell and Mitchell teach claim 4. 

Mitchell further teaches 
the captured image includes a price of the item associated with the purchase ([figs 1-4]; [col 8, ln 29 – col 14, ln 59] “At 408, the consumer device 108 (e.g., the receipt cleanup 210) may be configured to perform image cleanup for logo identification. The logo identification may also include a receipt identification where the receipt is extracted from the background to facilitate the logo identification. In some embodiments, the one or more servers 104 may include the receipt cleanup 210. Here, the consumer device 108 may be configured to send the image data to the one or more servers 104 subsequent to creation by the camera, and without performing an image cleanup. However, performing the image cleanup on the consumer device 108 is advantageous for the technical problem of reducing central server processing load, such as when the server 104 is providing receipt processing concurrently to multiple consumer devices. .,.. As such, fine receipt data including the details of individual items (e.g., name, SKU, price, quantity, etc.) may be programmatically extracted from the image data of the receipt.”; Note that Schwalb teaches “item associated with the purchase” as well.).

Regarding claim 6, 
Schwalb, Holzheimer, Bringhurst, Subbarayan and Mitchell teach claim 4. 

Mitchell further teaches 
the captured image is received from a mobile device of the first user ([figs 1-4]; [col 8, ln 29 – col 14, ln 59] “Method 400 may begin at 402 and proceed to 404, where one or more servers 104 (e.g., of the receipt processing system 102) may be configured to send a request for image data defining an image of a receipt to a consumer device 108. … At 408, the consumer device 108 (e.g., the receipt cleanup 210) may be configured to perform image cleanup for logo identification. The logo identification may also include a receipt identification where the receipt is extracted from the background to facilitate the logo identification. In some embodiments, the one or more servers 104 may include the receipt cleanup 210. Here, the consumer device 108 may be configured to send the image data to the one or more servers 104 subsequent to creation by the camera, and without performing an image cleanup.”; [col 3, ln 60 – col 5, ln 37] “The consumer devices 108A-108N may include mobile devices, such as laptop computers, smartphones, netbooks, tablet computers, wearable devices (e.g., electronic watches, wrist bands, glasses, etc.), and the like.”).

Regarding claim 15, 
Claim 15 is a method claim corresponding to the system claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4.

Regarding claim 16, 
Claim 16 is a method claim corresponding to the system claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5.

Regarding claim 21, 


Regarding claim 22, 
Claim 22 is a computer-readable media claim corresponding to the system claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schwalb et al. (US 2015/0186886 A1) in view of Holzheimer et al. (WO 2017/205924 A1), further in view of Bringhurst et al. (US 8,881,140 B1), further in view of Subbarayan et al. (US 2018/0183737 A1), further in view of Frain et al. (US 2009/0164385 A1).

Regarding claim 9, 
Schwalb, Holzheimer, Bringhurst and Subbarayan teach claim 1. 

However, Schwalb, Holzheimer, Bringhurst and Subbarayan do not teach
the plurality of profiles each include a framework outlining a percentage associated with a plurality of categories.

Frain teaches 
the plurality of profiles each include a framework outlining a percentage associated with a plurality of categories ([figs 4-5]; [pars 32-41] “The investment profiles include a varied distribution of assets among foreign equities, foreign or domestic bonds, large, medium, or small domestic growth or value equities, or cash equivalents, depending on the subscriber's investment risk tolerance. … As shown in FIG. 5, the asset allocation model 48c provides a “moderate investment profile with eighteen per cent (18%) of assets invested in intermediate term bonds (IB), ten percent (10%) of assets invested in international bonds (IntB), and twenty percent (20%) of assets invested in large value equities (LV). … The asset allocation model 48b provides a “moderate aggressive' investment profile having twenty one percent (21%) of assets invested in small value equities (SV), four teen percent (14%) of assets invested in international equities (IntE), twelve percent (12%) of assets invested in large value equities (LV), twelve percent (12%) of assets invested in Small growth equities (SG), and the remainder of assets invested in a mixture of bonds and equities.”).

Schwalb, Holzheimer, Bringhurst, Subbarayan and Frain are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile management system of Schwalb, Holzheimer, Bringhurst and Subbarayan with the profiles having category percentages of Frain. Doing so would lead to enables the user to manage his/her financial status based on the percentage associated with multiple categories (Frain, pars 32-41).

Response to Arguments
Applicant’s arguments with respect to independent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments with respect to claims 3, 14 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123   
                                                                                                                                                                                                     /LUIS A SITIRICHE/Primary Examiner, Art Unit 2126